                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      CV 19-4932-DDP (KK)                                      Date: June 11, 2019
 Title: Sarah Johnson v. People of the State of California



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                                 Not Reported
                Deputy Clerk                                             Court Reporter


     Attorney(s) Present for Petitioner:                      Attorney(s) Present for Respondent:
                None Present                                              None Present

Proceedings:      (In Chambers) Order to Show Cause Why Petition Should Not Be
                  Dismissed Due to Failure to Exhaust


                                                 I.
                                           INTRODUCTION

        On May 30, 2019, petitioner Sarah Johnson (“Petitioner”) constructively filed a Petition for
Writ of Habeas Corpus (“Petition”). ECF Docket No. (“Dkt.”) 1. Petitioner challenges her June 6,
2018 conviction for assault with a deadly weapon with a sentencing enhancement due to infliction of
great bodily harm for which she was sentenced to seven years in prison. Id. This Court, having
reviewed the Petition, finds the Petition is subject to dismissal because Petitioner has not exhausted
her state remedies with respect to the grounds raised in the Petition. The Court will not make a final
determination regarding whether the Petition should be dismissed, however, without giving
Petitioner an opportunity to address these issues.

                                      II.
               THE PETITION IS A WHOLLY UNEXHAUSTED PETITION
                             SUBJECT TO DISMISSAL

        A state prisoner must exhaust her state court remedies before a federal court may consider
granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838, 842,
119 S. Ct. 1728, 144 L. Ed. 2d 1 (1999). To satisfy the exhaustion requirement, a habeas petitioner
must fairly present her federal claims in the state courts in order to give the State the opportunity to
pass upon and correct alleged violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S.
364, 365, 115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per curiam). A habeas petitioner must give the

 Page 1 of 3                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
state courts “one full opportunity” to decide a federal claim by carrying out “one complete round”
of the state’s appellate process in order to properly exhaust a claim. O’Sullivan, 526 U.S. at 845.

        For a petitioner in California state custody, this generally means that the petitioner must
have fairly presented her claims in a petition to the California Supreme Court. See id. (interpreting
28 U.S.C. § 2254(c)); Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999) (applying O’Sullivan to
California). A claim has been fairly presented if the petitioner has both “adequately described the
factual basis for [the] claim” and “identified the federal legal basis for [the] claim.” Gatlin, 189 F.3d
at 888.

        In this case, Petitioner challenges a conviction sustained in the Superior Court of California.
Dkt. 1. at 5. Petitioner, however, states she did not appeal her conviction, Dkt. 1 at 8, or seek
review in the California Supreme Court, Dkt. 1 at 9. Petitioner further states she has not filed “any
other petitions, applications, or motions with respect to this conviction, commitment, or issue in any
court.” Id. Accordingly, it appears Petitioner’s claim has not been ruled on by the California
Supreme Court. 1 Thus, the Petition is a wholly unexhausted petition subject to dismissal.


                                                 III.
                                                ORDER

       Petitioner is therefore ORDERED TO SHOW CAUSE why the Petition should not be
dismissed for failure to exhaust state remedies by filing a written response no later than July 2,
2019. Petitioner must respond to this Order pursuant to one of the options listed below.

         Option 1 - Petitioner May Explain The Petition Is Exhausted: If Petitioner contends
she has, in fact, exhausted her state court remedies on the grounds raised in her Petition, she should
clearly explain this in a written response to this Order to Show Cause. Petitioner should attach to
her response copies of any documents establishing that grounds one and two are indeed exhausted.

        Option 2 - Petitioner May Request A Rhines Stay: Under Rhines v. Weber, 544 U.S.
269, 161 L. Ed. 2d 440, 161 L. Ed. 2d 440 (2005), a district court has discretion to stay a petition to
allow a petitioner time to present her unexhausted claims to state courts. Id. at 276; Mena v. Long,
No. 14-55102, (9th Cir. Feb. 17, 2016) (holding the Rhines stay-and-abeyance procedure applies to
both mixed and fully unexhausted habeas petitions). This stay and abeyance procedure is called a
“Rhines stay” and is available only when: (1) there is “good cause” for the failure to exhaust; (2) the
unexhausted claims are not “plainly meritless”; and (3) the petitioner did not intentionally engage in
dilatory litigation tactics. Rhines, 544 U.S. at 277-78.

       Petitioner may file a motion for a Rhines stay and support her request by showing: (1) there
is “good cause” for the failure to exhaust; (2) the grounds raised are not “plainly meritless”; and (3)


1
 It appears Petitioner may have intended to send the Petition to the “Superior Court, North
District, Antelope Valley” based on the address in the caption of the Petition. Dkt. 1 at 1. If it was
her intention to file the instant Petition in the Antelope Valley Superior Court, Petitioner is
cautioned this Court cannot forward it for her and Petitioner should promptly direct the Petition to
the appropriate court.
    Page 2 of 3                      CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
Petitioner did not intentionally engage in dilatory litigation tactics. See id. Petitioner should include
any evidence supporting her request for a Rhines stay.

        Option 3 - Petitioner May Voluntarily Dismiss This Action Without Prejudice:
Petitioner may request a voluntary dismissal of this action without prejudice pursuant to Federal
Rule of Civil Procedure 41(a). A Notice of Dismissal form is attached for Petitioner’s convenience.
The Court advises Petitioner, however, that if Petitioner should later attempt to again raise any
dismissed claims in a subsequent habeas petition, those claims may be time-barred under the statute
of limitations in 28 U.S.C. § 2244(d)(1). 28 U.S.C. § 2244(d)(1) (“A 1-year period of limitation shall
apply to an application for a writ of habeas corpus by a person in custody pursuant to the judgment
of a State court.”).

         Caution: Petitioner is cautioned that if she requests a stay and the Court denies the request
for a stay, or if Petitioner contends that she has in fact exhausted her state court remedies on all
grounds and the Court disagrees, the Court will dismiss the Petition for failure to exhaust state
remedies. Accordingly, Petitioner may select options in the alternative.

       The Court expressly warns Petitioner that failure to file a timely response to this
Order will result in the Court dismissing this action with prejudice for her failure to comply
with court orders and failure to prosecute. See Fed. R. Civ. P. 41(b).

       The Clerk of Court is directed to serve a copy of this Order on Petitioner at her
current address of record.


IT IS SO ORDERED.




 Page 3 of 3                         CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
